Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the Claims
Claims 1-11 and 13-20 are pending and the subject of this FINAL Office Action.  

Priority
	The claims receive a priority date of 05/18/2011 because the priority document filed on that day (13/300,235) is the first priority document to provide written description support of multiplex sequencing library preparation using 2-round barcoding with nested amplification.  

New Grounds of Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14 and 16-20 are rejected under 35 U.S.C. § 103 as being unpatentable over by MAY (US 2014/0227691), in view of Elnifro et al, Multiplex PCR: Optimization and Application in Diagnostic Virology, Clin Microbiol Rev. 2000 Oct; 13(4): 559–570, doi: 10.1128/cmr.13.4.559-570.2000 and Lardeux et al, Optimization of a semi-nested multiplex PCR to identify Plasmodium parasites in wild-caught Anopheles in Bolivia, and its application to field epidemiological studies, Trans R Soc Trop Med Hyg. 2008 May;102(5):485-92. doi: 10.1016/j.trstmh.2008.02.006. Epub 2008 Mar 20.
As to claims 1 and 16, MAY teaches (a) extracting cell-free DNA from the biological sample, wherein the extracted cell-free DNA comprises DNA from cancer cells (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223); (b) producing a fraction of the DNA extracted in (a) by performing targeted multiplex amplification on the cell-free DNA extracted in (a) to amplify at least 10 different target loci in one reaction volume, followed by a nested PCR amplification in a single reaction to amplify the at least 10 different target loci in one reaction volume to obtain amplified DNA, wherein the amplified DNA is tagged with molecular barcodes (paras. 0040, 0044, 0046-47, 0078, 0084-85, 0090-0114, 0119-0123); (c) analyzing the fraction of the DNA produced in (b) by performing high-throughput sequencing on the amplified DNA to obtain sequence reads and determining the sequence of the target loci based on the sequence reads (paras. 0017, 0111, 0174-78, 0188, 0195, 0204, claim 7).  
As to 10, 20, or 100 or more target loci of claims 1, 4-7 and 17-18, MAY discusses a “plurality of target nucleic acids” (e.g. para. 0120); “analyze a plurality of target sequences on the chromosome of interest” and “illustrative embodiments, 100, . . . 1000 or more target and/or internal control sequences on a chromosome of interest are analyzed” (para. 0074); and “multiplex[ing] several targets” (paras. 0098, 0109).  	Paragraph 0044 specifically states that “The nucleotide tag can encode an item of information about the target nucleotide sequence, such the identity of the target nucleotide sequence” (i.e. molecular barcode).
As to claim 2, MAY teaches sample is a blood, plasma, serum, or urine sample (para. 0136, for example).
As to claim 3, MAY teaches SNPs (paras. 0065, 0107, 0111, 0140, 0202).
As to claims 8-11, MAY teaches hemi-nested/semi-nested PCR, fully nested PCR and “one-sided” nested PCR (paras. 0090-0104, 0119-0123).
As to claims 13-14 and 19-20, stating that reads map to a target is only claiming a result ort characteristic that flows from the claimed technique; thus, this fails to distinguish over MAY.
As to claims 19-20, MAY teaches determining whether the target loci comprise one or more mutations associated with cancer (Abstract, paras. 0003, 0018, 0022, 0076, 0082, 0106, 0136, 0203, 0217, 0223).
MAY does not teach reaction volume of the nested PCR amplification comprises 10 to 10,000 different target-specific primers each having a concentration of 1 to 50 nM.
However, a skilled artisan would have been familiar with routine optimization of primer concentrations in nested multiplex reactions.  For example, Elnifro teaches that in multiplex PCR, “special attention to primer design parameters such as homology of primers with their target nucleic acid sequences, their length, the GC content, and their concentration have to be considered” to the end that “all the primer pairs in a multiplex PCR should enable similar amplification efficiencies for their respective target” (pg. 560 (citing numerous references)).  To this end, Lardeux is one example of this routine optimization.  Lardeux teaches nested multiplex PCR using 40 nM primers (pg. 488).  Although these references apply routine primer optimization to nested multiplex PCR of viruses and plasmodium, yet the principle is universal.  Thus, a skilled artisan would have been familiar with routine optimization of primer concentrations to affect reaction efficiency, sensitivity and specificity. 
In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar primer concentration optimization to the primers of MAY to yield more reaction efficient, sensitive and specific PCR reactions.

Claims 15 is rejected under 35 U.S.C. § 103 as being unpatentable over MAY (US 2014/0227691), in view of Elnifro et al, Multiplex PCR: Optimization and Application in Diagnostic Virology, Clin Microbiol Rev. 2000 Oct; 13(4): 559–570, doi: 10.1128/cmr.13.4.559-570.2000 and Lardeux et al, Optimization of a semi-nested multiplex PCR to identify Plasmodium parasites in wild-caught Anopheles in Bolivia, and its application to field epidemiological studies, Trans R Soc Trop Med Hyg. 2008 May;102(5):485-92. doi: 10.1016/j.trstmh.2008.02.006. Epub 2008 Mar 20, in further view of CHUU (US 2015/0218631).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to multiplex barcode cfDNA and pool the multiplexed amplicons for sequencing with a reasonable expectation of success.  
As to claim 1, MAY teaches the method of claim 1 as explained above.
MAY does not explicitly teach wherein amplified DNA from multiple samples are pooled together for sequencing (claim 15).  
	However, pooling was known as one of the primary purposes of barcoding in order to allow high-throughput sequencing of multiple samples, and DNA molecules.  For example, CHUU teaches “This indexing allows multiple samples to be pooled without loss of information with respect to which sample a fragment originated” (para. 0115).  “This indexing” is shown in Figure 26:

    PNG
    media_image1.png
    322
    830
    media_image1.png
    Greyscale

This is multiplex barcoding cfDNA libraries for sequencing.
	In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to apply familiar methods of pooling multiplexed cfDNA sequencing libraries to the sequencing of MAY (and in fact would have to used in MAY, and was so common that MAY did not explicitly disclose as much) with a reasonable expectation of success. 

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON A PRIEST/Primary Examiner, Art Unit 1637